Title: José Corrêa da Serra’s Memorandum to Thomas Jefferson on Religious Education, [after 30 September 1814]
From: Corrêa da Serra, José
To: Jefferson, Thomas


             after 30 Sept. 1814
          I have read with attention and ruminated your plan of school, and as you are above compliments i will only tell you that i would have been proud of having planned it, so much i find it proportionate to the actual degree of improvement of human mind, and to the present state of your nation.  differ nevertheless in one point from you, which is the Theological branch, not for the reasons of Dr Cooper, because persuaded as i am that superstition and religion in the bulk of mankind must always exist, they being the natural result of the inequal proportion with which the different
			 mental faculties are generally coupled in the human nature, it is much better to neutralize them, than to Leave them alone to work according their caustic nature. You have done much in America to
			 neutralize them, by withdrawing any support from government, but and breaking their old alliance, but that is not yet all; the best means of neutralizing them is by Learning infused in their ministers
          The question is; if it is best to have the clergy of the most considerable sects, composed of gentlemen or vulgar people? of Learned or ignorant men. David Hume has in some manner resolved the first question, and there may be no doubt as to the second. If they are Learned they will in
			 proportion be Liberal minded and neutralize the absurdities
			 incidental to their creeds, if ignorant they will go on deeper and deeper into fanaticism and nonsense, which as you know are and will always be very epidemical and dangerous diseases.
          I wish therefore that there may be an opening Left in the University in order to have Learned clergymen, but their studies there to be real things, in which all sects agree (to avoid the just objections of Mr Cooper to Theology and natural ecclesiastical history) and of such nature that not
			 only neutralize fanaticism, but protect important branches of Learning
			 which otherwise will have no support amongst you.
          
            
              
              1.
              Natural Theology, which pretending to ground on reason the principles of general religion, makes them conversant with Metaphysics and the philosophy of human mind
            
            
              
              2.
              Hebrew and its relation with oriental languages and oriental Litterature, in order to understand the Bible; the greek is already in the plan of the college
            
            
              
              3.
              What is called Eruditio Biblica that is to say the knowledge of facts and things necessary or useful to understand the Bible. It is incredible what number of capital books exist on this object. Two works of the first eminence in natural history are the Hierozoicon of Bochart and the Hierobotanos of Celsius, on the animals and plants of the Bible. This branch of Learning carries a man to the deep recesses of the history of the Asiatic world, and to what remains of the first ages of mankind.
			 The histor critical history of the books of the Bible, must make one of the chief articles of this branch.
            
          
          All these studies have the natural effects of neutralizing fanaticism and enlarging the mind, to the contrary of what elements of Divinity and natur ecclesiastical history, whatever they may be must naturally have.
          
          These few words are sufficient for you thatwho will see in a moment the consequences. As for the other objections of Dr Cooper, they have put me in mind of many a rich atlas full of precious maps some minutely topographical, others geographical in different scales, but wanting a Mappemond in which they are found in their relative proportions, and positions.
        